Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered April 30, 1987, convicting him of murder in the second degree, robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Insofar as the defendant claims that the evidence was legally insufficient to support the jury’s verdict, this issue is not preserved for appellate review, as no objection was raised at trial (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Balls, 69 NY2d 641). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]). Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are questions to be determined by the jury which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Accordingly, we reject the argument that the primary prosecution witness was unworthy of belief because of her history of alcoholism and mental difficulties. Bracken, J. P., Kunzeman, Kooper and Balletta, JJ., concur.